DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Continued Examination Under 37 CFR 1.114
  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
Obligation Under 37 CFR 1.56 – Joint Inventors
  	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Response to Amendment
 	Applicant’s amendment filed on September 20, 2022 has been entered.  Claims 1, 8 and 15 have been amended.  No claims have been added or canceled.  Thus, claims 1-20 are still pending in this application, with claims 1, 8 and 15 being independent. 
Claim Rejections - 35 USC § 112 (a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 	Claims 1-20 are rejected under 35 U.S.C. 112 (a) as failing to comply with the written description requirement.  The amended claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.   
	Regarding claim 1, independent claim 1 has been amended to recite, “topographical contour depth differentials” (line 10 of claim 1).  However, after carefully reviewing the entirety of originally filed disclosure, clear support for the above-identified claim limitation(s) of claim 1 is not apparent.  
 	Applicant asserts that proper support for this claim language is found at page 8, line 24 to page 9, line 3 of the specification, but the cited text of the specification does not provide clearly define the terminology, “topographical contour depth differentials,” nor does this terminology appear to be an established term of art. Cited paragraph discussed hill side and shape differentials of property but does not discussed topographical contour depth differentials. Thus, claim 1 introduces prohibited new matter and, as such, is properly rejected.
 	Regarding claims 2-7, claims 2-7 depend on claim 1 and, as such, also incorporate the new matter of claim 1.
 	Thus, dependent claims 2-7 are rejected since they incorporate prohibited new matter by virtue of their dependency.
	Regarding claim 8, independent claim 8 has been amended to recite the same new matter identified in the rejection of independent claim 1 above, and, as such, is rejected for the same reasons as claim 1.
 	Regarding claims 9-14, claims 9-14 depend on claim 8 and, as such, also incorporate the new matter of claim 8.
 	Thus, dependent claims 9-14 are rejected since they incorporate prohibited new matter by virtue of their dependency.
 	Regarding claim 15, independent claim 15 has been amended to recite, “topographical contour depth differences” (line 12 of claim 15).  However, after carefully reviewing the entirety of originally filed disclosure, clear support for the above-identified claim limitation(s) of claim 15 is not apparent.  
 	Applicant asserts that proper support for this claim language is found at page 8, line 24 to page 9, line 3 of the specification, but the cited text of the specification does not provide clearly define the terminology, “topographical contour depth differences,” nor does this terminology appear to be an established term of art.	Thus, claim 15 introduces prohibited new matter and, as such, is properly rejected.
	Regarding claims 16-20, claims 16-20 depend on claim 15 and, as such, also incorporate the new matter of claim 15.
 	Thus, dependent claims 16-20 are rejected since they incorporate prohibited new matter by virtue of their dependency.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 4-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KOICHI (JP 2018136914 A) in view of DUBOV (US 10,817,155), further in view of BAUER et al. (US 2019/0213286, hereinafter “BAUER”).
 	Regarding claim 1, KOICHI discloses a system (¶ [0022]: “real estate information search device 1”; FIG. 1;  ¶ [0022]: “real estate information search device 1 is realized by a so-called server computer or the like, and has hardware resources such as a CPU (Central Processing Unit), RAM (Random Access Memory), ROM (Read Only Memory), a hard disk drive, a computer program executed by the CPU, and the like.”) for providing a three-dimensional representation of a desired structure on a selected property (¶ [0009]: “generation processing means for generating a three-dimensional image in which the extracted three-dimensional shape of a predetermined building is superimposed on the designated land”), comprising:
	a processing arrangement (e.g., ¶ [0022]: “server computer or the like”) configured to receive a property indication of the selected property (¶ [0009]: “the designated information receiving means that receives the land designation from the user terminal, and the land designation by the user,”  ¶ [0020]: “the real estate information retrieval device 1 according to the present embodiment is configured to be able to communicate with the user terminal 2 via a network NW such as the Internet.”  ¶ [0052]: “via a predetermined website or the like, the user terminal 2 receives a request for proposal of a building that can be built on the land together with the designation of the land (S101).”  ¶ [0053]: “as shown in FIG. 16, the user specifies the land by referring to the land information and the map information stored in the land information storage unit 1A and the map information storage unit 1C to obtain a map in which the land is partitioned. Display and allow the user to specify a predetermined land from the map.  Further, in another example, it is also possible to accept the input of the address from the predetermined input form and thereby specify the land specified by the address.”);
 	at least one converter (e.g., ¶ [0022]: “server computer or the like”) configured to convert the property indication to a standardized three-dimensional visual format representing a three-dimensional graphical representation of the selected property (¶ [0009]: “a map information extraction means for extracting three-dimensional map information of the designated land and its surroundings by referring to the map information storage means,”  ¶ [0013]: “Based on the designated information reception process for receiving the designation of the land from the user terminal by the computer having the map information storage means for storing the map information configured by the above, and the designation of the land by the user, the land The land information extraction process that extracts the land information of the designated land by referring to the information storage means,”  ¶ [0013]: “the map information extraction for extracting the three-dimensional map information of the designated land and its surroundings by referring to the map information storage means,”  ¶ [0014]: “A building information storage means that stores building information including the floor plan shape, the setting direction related to the direction set for the building, and the three-dimensional shape of the building, the above-mentioned predetermined land and its surrounding three-dimensional map, and land.”   ¶ [0014]: “Based on the designated information reception process that receives the designation of the land from the user terminal to the computer having the map information storage means that stores the map information configured by the direction, and the designation of the land by the user. The land information extraction process for extracting the land information of the designated land by referring to the land information storage means, and the designated land with reference to the building information storage means based on the extracted land information.”  ¶ [0014]: “the map information extraction that extracts the three-dimensional map information of the designated land and its surroundings by referring to the map information storage means, and the building information storage means.”   ¶ [0032]: “The map stored in the map information storage unit 1C includes a three-dimensional map as well as a two-dimensional map. A three-dimensional map is a map in which the individual lands and buildings that make up the map have a three-dimensional image, and a predetermined place can be observed three-dimensionally.”    ¶ [0046]: “the land information storage unit 1A and the map information storage unit 1C are referred to, and for the land specified by the user, map information of the neighborhood including the road facing the land is extracted, and further, on the land in the map.”   ¶ [0047]: “FIG. 10 shows a three-dimensional map of the land designated by the user and its surroundings. The map is extracted from the map information storage unit 1C.”     ¶ [0055]: “the extraction processing unit 11 extracts the land information of the land designated by the user from the land information storage unit 1A (S201).”   ¶ [0065]: “the extraction processing unit 11 extracts the land information of the land designated by the user from the land information storage unit 1A (S301). Further, the extraction processing unit 11 refers to the map information storage unit 1C, and extracts three-dimensional map information of the designated land and its surroundings(S302). Further, the extraction processing unit 11 refers to the building information storage unit 1B, and the building information including the three-dimensional shape of the building selected by the selection processing unit 13 is extracted (S303).“);
	a mapper (e.g., ¶ [0022]: “server computer or the like”) configured to map the selected property to a largest available polygon (e.g., ¶ [0025]: “the shape of the land”) that will fit on the selected property (e.g., ¶ [0009]: “the designated land”) (¶ [0009]: “land information storage means that store land information including the land shape of the land,”  ¶ [0009]: “the land information extraction processing means for extracting the land information of the designated land,”  ¶ [0013]: “land information storage means that stores land information including the land shape of the land,”  ¶ [0025]: “The land shape is information related to the shape of the land, and it is possible to grasp what kind of floor plan shape fits in the land shape.”  ¶ [0036]: “the first functional unit determines whether or not the building stored in the building information storage unit 1B has the building-side building conditions that match the land-side building conditions of the land specified by the user. to decide.   Here, for a predetermined building, information such as the building coverage ratio and floor area ratio determined for each land is compared with information such as the site area and building area for each building, and the restrictions such as the building coverage ratio and floor area ratio are not exceeded. , It is judged whether or not the building can be built on the designated land.”  ¶ [0037]: “the second functional unit is based on the floor plan shape of the building and the land shape of the land specified by the user, and for the building stored in the building information storage unit 1B, the land direction of the land specified by the user. It is judged whether or not it fits in the land specified by the user in the state where and the setting direction set in the building are matched.”   ¶ [0038]: “as shown in FIG. 6A or FIG. 7A, the floor plan shape of the building stored in the building information storage unit 1B is set with respect to the land shape of the land specified by the user.”  ¶ [0038]: “if the floor plan shape of the building fits in the land shape with the land direction of the land and the setting direction of the building matched, the building satisfies the search condition”;   ¶ [0041]: “as shown in FIG. 8A or FIG. 9A, the floor plan shape of the building stored in the building information storage unit 1B is set with respect to the land shape of the land specified by the user.”  ¶ [0041]: “if the floor plan shape of the building fits in the land shape while the road direction of the land and the road direction of the building are matched, the building satisfies the search condition”), 
 	a zoning setback computation element (e.g., ¶ [0022]: “server computer or the like”) configured to determine a resultant polygon (e.g.,  ¶ [0036]: “the site area and building area for each building”) from the largest available polygon (e.g., ¶ [0013]: “the land shape of the specified land”) based on local governmental zoning restrictions for the selected property (¶ [0024]: “legal restrictions or regulations when building a building on land”;  ¶ [0036]: “the restrictions such as the building coverage ratio and floor area ratio are not exceeded”) (¶ [0013]: “determining whether or not the floor plan of the specified building fits in the land shape of the specified land in a state where the land direction of the specified land and the setting direction of the specified building are matched.”  ¶ [0023]: “The land information storage unit 1A is a storage unit that stores a plurality of land information related to the land owned by the user, the land sold to the user, and the like.  In this land information storage unit 1A, for example, as shown in FIG. 2, at least basic information, land-side building conditions, land shape, land direction, and approach road are provided for each land ID that can individually identify a land section.”  ¶ [0024]: “Basic information includes information such as land address and price.  The land-side building condition is information necessary for building a building on the land, and is composed of, for example, a site area, a building coverage ratio, a floor area ratio, and the like. This land-side building condition includes matters that impose physical or legal restrictions or regulations when building a building on land.”  ¶ [0028]: “By comparing this building-side building condition with the land-side building condition of the land, it is possible to grasp whether or not the physical or legal restrictions can be cleared when building a predetermined building on a predetermined land.”   ¶ [0036]: “the first functional unit determines whether or not the building stored in the building information storage unit 1B has the building-side building conditions that match the land-side building conditions of the land specified by the user. to decide.   Here, for a predetermined building, information such as the building coverage ratio and floor area ratio determined for each land is compared with information such as the site area and building area for each building, and the restrictions such as the building coverage ratio and floor area ratio are not exceeded. , It is judged whether or not the building can be built on the designated land.”   ¶ [0056]: “the first functional unit narrows down the buildings having the building-side building conditions that match the land-side building conditions of the land (S203). Here, the information such as the building coverage ratio and floor area ratio determined for each land is compared with the information such as the site area and building area of each building, and the designated land without exceeding the restrictions such as the building coverage ratio and floor area ratio.  Buildings that can be built are narrowed down.”);
 	location hardware (e.g., ¶ [0022]: “server computer or the like” and/or ¶ [0020]: “user terminal 2”) configured to enable a user to select the desired structure (¶ [0067]: “FIG. 17 shows an example of the screen on the user terminal 2 at this time. This screen example shows a case where three buildings are selected by the selection processing unit 13 as buildings that can be built on the designated land, and each of the three buildings selected according to a predetermined priority is the land. It is displayed in a list as three-dimensional images 101, 102, and 103 arranged above. The stereoscopic images 101, 102, and 103 shown in a list can be displayed in a large size in the enlarged display field 104 by selecting any of them.”), the desired structure selectable from one of a plurality of available structures (¶ [0013]: “proposing a building that can be built on a predetermined land,”   ¶ [0013]: “searching for possible buildings,”  ¶ [0014]: “proposing a building that can be built on a predetermined land,”  ¶ [0014]: “Among the buildings obtained as the search results by reference,” ¶ [0062]: “As a result of the search by the search processing unit 12, when the buildings that can be built on the land specified by the user and the buildings that meet the user's wishes are narrowed down, the selection processing unit 13 actually tells the user. As the buildings to be proposed to, a predetermined number of buildings are selected from the buildings that satisfy the search conditions. In this process, when the number of buildings obtained by the process of S102 is not more than a predetermined number (S103), all the buildings of the predetermined number or less are selected as the buildings to be proposed to the user.”   ¶ [0067]: “FIG. 17 shows an example of the screen on the user terminal 2 at this time. This screen example shows a case where three buildings are selected by the selection processing unit 13 as buildings that can be built on the designated land, and each of the three buildings selected according to a predetermined priority is the land. It is displayed in a list as three-dimensional images 101, 102, and 103 arranged above. The stereoscopic images 101, 102, and 103 shown in a list can be displayed in a large size in the enlarged display field 104 by selecting any of them.”   ¶ [0069]: “Further, when the "Display search results further" button 107 is pressed, the buildings searched by the search processing unit 12 and not selected by the selection processing unit 13 are selected based on a predetermined priority. It will be newly displayed.”  ¶ [0045]: “The selection processing unit 13 executes a process of selecting a predetermined number of buildings having a high priority from the buildings obtained as a result of the search by the search processing unit 12 based on a predetermined priority.”   ¶ [0047]: “When a building matching a predetermined condition is searched and selected by the search processing unit 12 and the selection processing unit 13, the building is superimposed on the land designated by the user on the map.”), 
 and orient the desired structure on the resultant polygon at an available and permissible orientation (¶ [0009]: “the building information extraction means for extracting information related to the three-dimensional shape of a predetermined building from the buildings obtained as a search result, and on the three-dimensional map of the designated land and its surroundings,”  ¶ [0013]: “Then, among the buildings obtained as the search results, the building information extraction for extracting the information related to the three-dimensional shape of the predetermined building and the above-extracted predetermined on the three-dimensional map of the designated land and its surroundings.  The three-dimensional shape of the building is superimposed on the designated land, and the generation process of generating a three-dimensional image in which the setting direction and the land direction are matched,”  ¶ [0014]: “The generation process of superimposing the three-dimensional shape of the predetermined building on the designated land and generating a three-dimensional image in which the set direction and the land direction are matched,”  ¶ [0014]: “and it is determined whether or not the search process matches the land-side building conditions of the designated land with respect to the building-side building conditions of the building. In a state where the processing and the land direction of the designated land and the setting direction of the predetermined building are matched, it is determined whether or not the floor plan shape of the predetermined building fits in the land shape of the designated land.”  ¶ [0029]: “The set direction is information related to the north, south, east, and west directions set in the building, and is preset according to the direction from the center of the floor plan of the building. The set direction tolerance is information related to an angle that can be tilted or shifted with respect to the north, south, east, and west directions set in the building. That is, as shown in FIG. 4, the setting direction tolerance is an angle (permissible angle) that allows the setting direction of north, south, east, and west set for each building to be tilted with respect to the land direction related to north, south, east, and west of the land. When constructing a predetermined building on the land, the north, south, east, and west directions set on the building do not have to exactly match the actual north, south, east, and west directions, and deviations within a predetermined allowable angle are allowed.”  ¶ [0030]: “The road direction is information relating to the direction in which the building should face the road, and is preset according to the direction from the center of the floor plan of the building.  This road direction is actually determined by the position where the entrance is provided and the like. The road direction tolerance is information on the angle at which it is permissible to shift the direction of the road set in the building. That is, as shown in FIG. 5, the road direction tolerance is an angle (allowable angle) at which the road direction set for each building is allowed to be tilted with respect to the tangential direction on the land.”  ¶ [0048]: “when a plurality of buildings are selected, a stereoscopic image is generated for each building.  Further, the stereoscopic image is generated in a state where the tangential direction of the land and the direction of the land, and the road direction of the building and the set direction are matched. By changing the road direction and setting direction of the building within the allowable angle range, if the building fits in the land, the angle of the building is changed within the allowable angle range with respect to the land, and the land becomes A stereoscopic image of the building is generated.”  ¶ [0057]: “Then, for the narrowed-down building by the second functional unit, whether the floor plan shape of the building fits in the land shape in a state where the land direction of the land specified by the user and the setting direction of the building are matched. Whether or not it is determined (S204).  Furthermore, if the floor plan shape of the building does not fit in the land shape when the land direction of the land and the setting direction of the building are matched, the building is within the allowable angle range for the setting direction set for the building. By tilting, it is determined whether or not the floor plan shape of the building fits in the land shape (S205).”  ¶ [0064]: “When a predetermined number of buildings that match the search conditions are selected, the generation processing unit 14 displays the three-dimensional shape of the selected building on the three-dimensional map of the land designated by the user and its surroundings. A stereoscopic image superimposed on the top is generated (S105).”  ¶ [0065]: “The generation processing unit 14 superimposes the three-dimensional shape of the selected building on the designated land on the three-dimensional map of the land designated by the user and its surroundings (S304). At this time, the generation processing unit 14 determines the land tangential direction, the building road direction, the land land direction, and the building setting direction based on the land tangential direction and the land direction, and the building road direction and the setting direction. Match. In addition, regarding the floor shape of a predetermined building, if the setting direction and road direction of the building are tilted within the range of the setting direction tolerance and road direction tolerance, and the land shape of the specified land fits, the setting is made. Tilt the direction or direction of the building within the range of the direction tolerance and the road direction tolerance, and superimpose the three-dimensional shape of the building on the land so that the building fits on the land.”); and
 	a renderer (e.g.,  ¶ [0022]: “server computer or the like” including ¶ [0022]: “generation processing unit 14”;  ¶ [0046]: “generation processing unit 14”) configured to render the desired structure on the selected property in three-dimensional graphical form, thereby producing the three dimensional representation (¶ [0009]: “generation processing means for generating a three-dimensional image in which the extracted three-dimensional shape of a predetermined building is superimposed on the designated land and the above-mentioned set direction and the above-mentioned land direction are matched,”  ¶ [0013]: “the generation process of generating a three-dimensional image in which the setting direction and the land direction are matched,”  ¶ [0014]: “the building information extraction that extracts the information related to the three-dimensional shape of the predetermined building and the above-mentioned extraction on the three-dimensional map of the designated land and its surroundings are performed. The generation process of superimposing the three-dimensional shape of the predetermined building on the designated land and generating a three-dimensional image in which the set direction and the land direction are matched,”  ¶ [0046]: “The generation processing unit 14 generates a three-dimensional image in which the three-dimensional shape of the building selected by the selection processing unit 13 is superimposed on the land on the three-dimensional map of the land designated by the user and its surroundings.”   ¶ [0047]: “When a building matching a predetermined condition is searched and selected by the search processing unit 12 and the selection processing unit 13, the building is superimposed on the land designated by the user on the map. FIG. 11 shows a three-dimensional image generated by this, and it is possible to easily imagine a state in which a building is superposed on the land specified by the user and the building is actually constructed on the land specified by the user.”  ¶ [0049]: “This stereoscopic image may be viewed from various angles based on the operation by the user on the user terminal 2.”  ¶ [0064]: “When a predetermined number of buildings that match the search conditions are selected, the generation processing unit 14 displays the three-dimensional shape of the selected building on the three-dimensional map of the land designated by the user and its surroundings. A stereoscopic image superimposed on the top is generated (S105).”  ¶ [0067]: “When a stereoscopic image is generated for all the selected buildings, the stereoscopic image is presented to the user terminal 2 as a building search result (S106).”  ¶ [0070]: “As a result, the user can grasp what kind of building can be built on the predetermined land by a concrete three-dimensional image.”).
	KOICHI discloses “The land-side building condition is information necessary for building a building on the land, and is composed of, for example, a site area, a building coverage ratio, a floor area ratio, and the like. This land-side building condition includes matters that impose physical or legal restrictions or regulations when building a building on land.” (¶ [0024], emphasis added).   Although KOICHI may not explicitly disclose “a zoning setback computation element configured to determine a resultant polygon from the largest available polygon based on local governmental zoning restrictions for the selected property”, it would certainly be reasonable to argue that one of ordinary skill in the art would understand that the claimed “determine a resultant polygon from the largest available polygon based on local governmental zoning restrictions for the selected property” is included in the “matters that impose legal restrictions when building a building on land” disclosed by KOICHI.
 	Nevertheless, whereas KOICHI may not be entirely explicit as to, DUBOV nevertheless clearly teaches:
 	a zoning setback computation element (col. 2, lines 39-40: “implemented by a computer system”; col. 5, lines 40-41: “building envelope determination module”) configured to determine a resultant polygon (e.g., col. 5, lines 17-19: “building envelopes 308 (e.g., a polygonal building envelope perimeter).”  col. 5, line 42: “one or more building envelopes”; col. 6, lines 56-57: “the largest sized building envelope polygon”) from the largest available polygon (col. 5, lines 15-16: “polygonal boundary perimeter”;  col. 5, lines 48-49: “the property’s perimeter”) based on local governmental zoning restrictions for the selected property (col. 5, line 40: “Based on the retrieved zoning data”) (Abstract: “receiving, via a user interface, a selection of a property, and accessing zoning information based on the property.  A building envelope is determined and displayed via the user interface.  A location for the placement of a suitable building footprint within the building envelope is determined and the building footprint displayed within the building envelope.  A building layout is determined that fits within the building envelope.”  col. 2, line 61 - col. 3, line 1: “The system 100 includes one or more electronic data stores that may be locally or remotely accessed. These data stores (e.g., databases), include, but are not limited to, zoning data 110 which includes zoning data related to a property identifier, property shape data 112 which includes property shape data related to a property identifier, and structure building layout data 114 which includes structure data related to building layouts and/or building modules.”  col. 3, lines 10-25: “system 100 obtains property parcel information based on a received property identifier 210 via the user interface 134. In response to receiving the property identifier, the system 100 retrieves zoning data based on the property identifier 220. Then based on the retrieved zoning data, via the building envelope determination module 106, the system 100 determines or generates building envelopes based on the zoning data 230. The system 100 then displays via user interface 134 a graphic representation of building envelopes along with a perimeter of the property and the perimeters of other building footprints 240. The system 100 then determines a suitable building footprint within the building envelope 250, and the displays, via user interface 134, a graphical representation of the suitable building footprint 260.”   col. 3, lines 37-41: “The system 100 may use the property address as the property identifier and then in response to receiving the property address, the system 100 retrieves zoning data from a data store 110 related to the property identifier 220.”  col. 4, lines 24-43: “Maximum Floor Area--is the maximum square feet for a building structure. This maximum floor area is typically indicated as a numeric value in square feet.  Minimum Floor Area--is the minimum square feet for a building structure. This minimum floor area is typically indicated as a numeric value in square feet. Minimum Front Setback--is the minimum distance between the edge of the front of the property line of the tract and where a structure may be added. This minimum distance is typically indicated as a numeric value in feet as a numerical integer value, such as 0, 1, 2, 3, etc. and/or fractional numbers.   Minimum Rear Setback--is the minimum distance between the edge of the rear of the property line of the tract and where a structure may be added. This minimum distance is typically indicated as a numeric value in feet.  Minimum Side Setback--is the minimum distance between the edge of a side of the property line of the tract and where a structure may be added. This minimum distance is typically indicated as a numeric value in feet.”  col. 5, lines 40-51: “Based on the retrieved zoning data, via the building envelope determination module 106, the system 100 determines one or more building envelopes 308 for the available free space of the property on which a new structure may be added. In other words, the building envelope 308 represents the available free space of the property where a building structure may be added in compliance with zoning requirements as to the property. For example, the system 100 may calculate a building envelope 308 by evaluating the property's perimeter and excluding pre-existing footprints and minimum setbacks from each property line and pre-existing structures.”  col. 5, lines 57-61: “After the system 100 determines the building envelope(s) 308, the system 100 displays the building envelope(s) 308 as one or more polygons placed within the property perimeter 304. Any number of determined building envelopes may be placed within the property perimeter.”)
	Thus, in order to obtain a more versatile system having the cumulative features and/or functionalities of the systems taught by KOICHI and DUBOV, it would have been obvious to one of ordinary skill in the art to have modified the system taught by KOICHI to also include a zoning setback computation element configured to determine a resultant polygon from the largest available polygon based on local governmental zoning restrictions for the selected property, as expressly taught by DUBOV.
 	KOICHI discloses “The land-side building condition is information necessary for building a building on the land, and is composed of, for example, a site area, a building coverage ratio, a floor area ratio, and the like. This land-side building condition includes matters that impose physical or legal restrictions or regulations when building a building on land.” (¶ [0024], emphasis added).   Although KOICHI may not explicitly disclose “topographical contour depth differentials,” it would certainly be reasonable to argue that one of ordinary skill in the art would understand that the claimed topographical contour depth differentials (presumably meaning, e.g., the steepness of slopes of the terrain within the boundaries of the selected property) are included in the “matters that impose physical restrictions when building a building on land” disclosed by KOICHI. 
 	Nevertheless, whereas KOICHI and DUBOV may not be entirely explicit as to, BAUER clearly teaches: 
 	a mapper (e.g.,  ¶ [0018]: “computing device 22 that at least has a processor 24 (e.g., a microprocessor),”  ¶ [0019]: “computing device 22 is configured to execute one or more computer programs that include software encoded in the non-transitory computer-readable media, where the software includes instructions for carrying out the functions according to the present disclosure.”) configured to map the property to a largest available polygon (e.g., ¶ [0027]: “the boundaries of the lot parcels”; ¶ [0040]: “the lot boundaries”) that will fit on the selected property (e.g.,  ¶ [0018]: “system 20 for dynamically determining lot-fit.”  ¶ [0026: “on a particular lot parcel.”  ¶ [0030]: “the selected lot parcel”) (¶ [0017]: “a homeowner or homebuilder, can choose design options for a baseline home and dynamically receive feedback on whether the home, as modified by the selected options, fits one or more lot parcels. The user can thereby make design decisions contemporaneously with lot parcel selection and fitting.”  ¶ [0020]: “The system, method, or program is operable to dynamically determine building fit on lot parcels.”  ¶ [0027]: “Next, at block 34, the as-modified footprint size for the selected baseline building design is compared to one or more permissible build envelopes of one or more lot parcels. This comparison may be performed by the processor 24, for example. In this regard, the lot parcel or parcels have corresponding digital lot files that are saved in the memory 28 and that contain the permissible build envelopes. As an example, the permissible build envelopes are defined by offsets from the boundaries of the lot parcels and are often regulated by community charter. Common offsets require 1) that the home be a particular distance from the front boundary at the road, 2) that the home be no closer than a set buffer distance to the side boundaries, and 3) that the home be at least a set distance from the back boundary. The permissible build envelopes may be designated by length (X) and width (Y) dimensions in the digital lot files.”), 
 	wherein the mapper determines the largest available polygon based on both boundaries (¶ [0045]: “extracting elevation data of the elevations at points on the boundaries or contours of a particular lot parcel”) and topographical contour depth differentials in the selected property (e.g.,  ¶ [0040]: “elevation measurements between two points, which can be calculated from the topographical data” ¶ [0045]: “generate elevation and contour measurements,”  ¶ [0045]: “differences between the elevations can then be computed and the differences then used to render slopes between the elevation points. Such slopes can further be used to generate contour lines on the topography”;  ¶ [0050]: “It should also be noted that in a further example, the height or heights (Z) can be used as an additional factor in the determination of fit or non-fit, in addition to (X) and (Y) or in place of either (X) or (Y).”) (¶ [0040]: “Such distance data can be calculated from topographical data contained in the digital lot files that are saved in the memory 28. In addition to distance, the system can also provide elevation measurements between two points, which can be calculated from the topographical data in the digital lot files that are saved in the memory 28. For instance, the elevation change between the two points may be displayed on the graphic.”   ¶ [0044]: “For example, elevation data is extracted from one or more of the digital lot files. One or more lot topographies is then generated for the “one or more lot parcels based on the elevation data.”  ¶ [0045]: “The generation of a lot topography based on the elevation data may include extracting elevation data of the elevations at points on the boundaries or contours of a particular lot parcel. The elevation data is from cite surveys that generate elevation and contour measurements, and such data is then included in the site plan and, ultimately, in the digital lot file. The differences between the elevations can then be computed and the differences then used to render slopes between the elevation points. Such slopes can further be used to generate contour lines on the topography and depict a realistic view of the topography of one or more of the lot parcels.”  ¶ [0047]: “The 3-dimensional rendering of the selected baseline building design with the selected building modification options on the lot topography thereby also permits the user to visually identify potential issues related to topographical fit. For example, as shown in FIG. 11, the rendering may show that the back corner of the building 50 cantilevered over the ground (G), as depicted at 52, because of a steep elevation change at that location, in which case the user can move the building on the envelope or select a different building that avoids the issue.”  ¶ [0050]: “It should also be noted that in a further example, the height or heights (Z) can be used as an additional factor in the determination of fit or non-fit, in addition to (X) and (Y) or in place of either (X) or (Y). For example, at periodic points around the perimeter of the selected baseline building design and building modification options the elevation of the lowest floor (e.g., first floor or basement) may be determined using the methodology as described above for point P1. If, at any point, the selected baseline building design and building modification options is off the ground, a non-fit is generated. If all points are on the ground or below ground, a fit is generated. The additional factor of using the height or height (Z) to determine fit may be provided as an option in the software, system, or method and may be toggled on/off by the user.”);
 	Thus, in order to obtain a more versatile system having the cumulative features and/or functionalities of the systems taught by KOICHI, DUBOV and BAUER, it would have been obvious to one of ordinary skill in the art to have modified the system taught by the combination of KOICHI and DUBOV to also include a mapper configured to map the selected property to a largest available polygon that will fit on the selected property based on both boundaries and topographical contour depth differentials in the selected property, as taught by BAUER.
 	Regarding claim 2 (depends on claim 1), whereas KOICHI may not be entirely explicit as to, DUBOV further teaches:
 	a zoning contact element (col. 3, line 52-52: “an application program interface (API)”) configured to obtain relevant governmental zoning data based on location of the selected property (col. 3, lines 37-41: “The system 100 may use the property address as the property identifier and then in response to receiving the property address, the system 100 retrieves zoning data from a data store 110 related to the property identifier 220.”) including available zoning setback restrictions (col. 4, lines 30-43: “Minimum Front Setback--is the minimum distance between the edge of the front of the property line of the tract and where a structure may be added. This minimum distance is typically indicated as a numeric value in feet as a numerical integer value, such as 0, 1, 2, 3, etc. and/or fractional numbers.   Minimum Rear Setback--is the minimum distance between the edge of the rear of the property line of the tract and where a structure may be added. This minimum distance is typically indicated as a numeric value in feet.  Minimum Side Setback--is the minimum distance between the edge of a side of the property line of the tract and where a structure may be added. This minimum distance is typically indicated as a numeric value in feet.”) (col. 3, lines 12-14: “In response to receiving the property identifier, the system 100 retrieves zoning data based on the property identifier 220.”  col. 3, lines 37-41: “The system 100 may use the property address as the property identifier and then in response to receiving the property address, the system 100 retrieves zoning data from a data store 110 related to the property identifier 220.”  col. 3, lines 49-56: “The data store 110 may be a local or remote database that includes zoning data related to the property identifier. Moreover, the data store may be accessed via an application program interface (API) for instance where the system 100 may access data via a cloud-based system or service, or an Internet-based data store. Additionally, the system 100 may access a local database or memory storage device directly and retrieve zoning data.”).
 	Thus, in order to obtain a more versatile system having the cumulative features and/or functionalities of the systems taught by KOICHI and DUBOV, it would have been obvious to one of ordinary skill in the art to have further modified the system taught by KOICHI to include a zoning contact element configured to obtain relevant governmental zoning data based on location of the selected property including available zoning setback restrictions, as expressly taught by DUBOV.
	Regarding claim 4 (depends on claim 1), KOICHI discloses:
	the location hardware positions a front (¶ [0030]: “the position where the entrance is provided”) of the desired structure toward an adjacent street (¶ [0030]: “The road direction is information relating to the direction in which the building should face the road, and is preset according to the direction from the center of the floor plan of the building. This road direction is actually determined by the position where the entrance is provided and the like.”  ¶ [0037]: “the second functional unit is based on the floor plan shape of the building and the land shape of the land specified by the user, and for the building stored in the building information storage unit 1B, the land direction of the land specified by the user. It is judged whether or not it fits in the land specified by the user in the state where and the setting direction set in the building are matched.”  ¶ [0040]: “In addition, the third functional unit determines whether or not the building stored in the building information storage unit 1B fits in the land in a state where the road direction of the land specified by the user and the road direction of the building match.”   ¶ [0040]: “This third functional unit can further determine whether or not the building fits in a state where the road direction of the building is tilted within an acceptable angle range when determining whether or not the building fits on the land.”   ¶ [0048]: “Further, the stereoscopic image is generated in a state where the tangential direction of the land and the direction of the land, and the road direction of the building and the set direction are matched. By changing the road direction and setting direction of the building within the allowable angle range, if the building fits in the land, the angle of the building is changed within the allowable angle range with respect to the land, and the land becomes A stereoscopic image of the building is generated.” ¶ [0059]: “Then, for the narrowed-down building by the third functional unit, whether the floor plan shape of the building fits in the land shape in a state where the road direction of the land specified by the user and the road direction of the building match. Whether or not it is determined (S207).  Furthermore, if the floor plan shape of the building does not fit in the land shape when the road direction of the land and the road direction of the building are matched, the road direction of the building is tilted within the allowable angle range. , It is determined whether or not the floor plan shape of the building fits in the land shape (S208).”).
	Regarding claim 5 (depends on claim 1), KOICHI discloses:
 	the location hardware rotates the desired structure and accepts the desired structure if rotation of the desired structure in the resultant polygon does not result in portions of the desired structure falling outside the resultant polygon (  ) (¶ [0039]: “On the other hand, when the floor plan shape of the building does not fit in the land shape when the land direction of the land and the setting direction of the building are matched, it is further shown in FIG. 6 (b) or FIG. 7 (b). As described above, it is determined whether or not the floor plan shape of the building fits in the land shape in a state where the setting direction is tilted within the allowable angle range.   As a result, when the floor plan shape of the building fits into the land shape as shown in FIG. 7B, the building is treated as satisfying the search condition in the processing by the second functional unit. On the other hand, as shown in FIG. 6B, if the floor plan shape of the building still does not fit in the land shape, the building is treated as not satisfying the search condition.”    ¶ [0048]: “Further, the stereoscopic image is generated in a state where the tangential direction of the land and the direction of the land, and the road direction of the building and the set direction are matched. By changing the road direction and setting direction of the building within the allowable angle range, if the building fits in the land, the angle of the building is changed within the allowable angle range with respect to the land, and the land becomes A stereoscopic image of the building is generated.”).
	Regarding claim 6 (depends on claim 1), KOICHI discloses:
	a transmission element (¶ [0009]: “transmitting means”) configured to transmit the three-dimensional representation is to a remote computing device (¶ [0009]: “a three-dimensional image transmitting means for transmitting the three-dimensional image as a search result,”  ¶ [0013]: “A process of executing a three-dimensional image transmission process for transmitting a three-dimensional image,”  ¶ [0050]: “The communication processing unit 15 is a processing unit that executes data transmission/reception with the user terminal 2 via a network NW such as the Internet.  The communication processing unit 15 can receive information related to land designation and transmit information related to a building that can be built on the designated land with the user terminal 2.”  ¶ [0051]: “The user terminal 2 is a terminal used by a user who searches for desired real estate information by using the system provided by the real estate information search device 1.  The user terminal 2 is composed of, for example, a so-called personal computer, a tablet-type terminal or a portable terminal capable of transmitting and receiving data. Further, the user terminal 2 has a communication processing unit such as a web browser that executes data transmission/reception processing, a display for inputting/outputting data, and an input/output processing unit such as a touch panel or a keyboard.”).
	Regarding claim 7 (depends on claim 6), KOICHI discloses:
	the user can rotate the desired structure on the three-dimensional graphical representation of the selected property (¶ [0068]: “The stereoscopic image 101 in the enlarged display field 104 can be rotated and displayed together with the surrounding map, enlarged / reduced, and the like by a predetermined operation, and can be viewed from various angles.”).
	Regarding claim 15, KOICHI discloses a system (¶ [0022]: “real estate information search device 1”; FIG. 1;  ¶ [0022]: “real estate information search device 1 is realized by a so-called server computer or the like, and has hardware resources such as a CPU (Central Processing Unit), RAM (Random Access Memory), ROM (Read Only Memory), a hard disk drive, a computer program executed by the CPU, and the like.”) for providing a three-dimensional representation of a desired structure on a selected property (¶ [0009]: “generation processing means for generating a three-dimensional image in which the extracted three-dimensional shape of a predetermined building is superimposed on the designated land”), comprising:
	a transmission element (¶ [0020]: “user terminal 2”) configured to transmit a property indication in a first form (¶ [0009]: “the designated information receiving means that receives the land designation from the user terminal, and the land designation by the user,”  ¶ [0013]: “is configured to be able to communicate with a user terminal used by the user via a network.”  ¶ [0013]: “receiving the designation of the land from the user terminal by the computer having the map information storage means for storing the map information configured by the above, and the designation of the land by the user, the land The land information extraction process that extracts the land information of the designated land by referring to the information storage means, and the building on the designated land by referring to the building information storage means based on the extracted land information.”   ¶ [0014]: “Based on the designated information reception process that receives the designation of the land from the user terminal to the computer having the map information storage means that stores the map information configured by the direction, and the designation of the land by the user.”  ¶ [0020]: “As shown in FIG. 1, the real estate information retrieval device 1 according to the present embodiment is configured to be able to communicate with the user terminal 2 via a network NW such as the Internet.”  ¶ [0050]: “The communication processing unit 15 is a processing unit that executes data transmission/reception with the user terminal 2 via a network NW such as the Internet.  The communication processing unit 15 can receive information related to land designation and transmit information related to a building that can be built on the designated land with the user terminal 2.”  ¶ [0053]: “as shown in FIG. 16, the user specifies the land by referring to the land information and the map information stored in the land information storage unit 1A and the map information storage unit 1C to obtain a map in which the land is partitioned. Display and allow the user to specify a predetermined land from the map.  Further, in another example, it is also possible to accept the input of the address from the predetermined input form and thereby specify the land specified by the address.”); and
 	a central processing arrangement comprising at least one computing device (¶ [0022]: “The real estate information search device 1 is realized by a so-called server computer or the like, and has hardware resources such as a CPU (Central Processing Unit), RAM (Random Access Memory), ROM (Read Only Memory), a hard disk drive, a computer program executed by the CPU, and the like. The software resources of the above are composed of a land information storage unit 1A, a building information storage unit 1B, a map information storage unit 1C, an extraction processing unit 11, a search processing unit 12, a selection processing unit 13, a generation processing unit 14, and a communication processing unit 15.”), the computing device configured to:
	receive an indication from a user of the desired structure (¶ [0067]: “When a stereoscopic image is generated for all the selected buildings, the stereoscopic image is presented to the user terminal 2 as a building search result.”  ¶ [0067]: “FIG. 17 shows an example of the screen on the user terminal 2 at this time.  This screen example shows a case where three buildings are selected by the selection processing unit 13 as buildings that can be built on the designated land, and each of the three buildings selected according to a predetermined priority is the land.  It is displayed in a list as three-dimensional images 101, 102, and 103 arranged above.   The stereoscopic images 101, 102, and 103 shown in a list can be displayed in a large size in the enlarged display field 104 by selecting any of them. In the example of FIG. 17, the case where the stereoscopic image 101 is enlarged and displayed in the enlarged display field 104 is shown, and it can be seen that the stereoscopic image 101 shown in the list is selected by the dotted line displaying.”); 
	develop a three-dimensional representation of the selected property (e.g., ¶ [0013]: “extracting the three-dimensional map information of the designated land and its surroundings”) based on available information about the selected property (e.g., ¶ [0013]: “the land information of the designated land”;  ¶ [0013]: “by referring to the map information storage means”) (¶ [0009]: “a map information extraction means for extracting three-dimensional map information of the designated land and its surroundings by referring to the map information storage means,”  ¶ [0013]: “Based on the designated information reception process for receiving the designation of the land from the user terminal by the computer having the map information storage means for storing the map information configured by the above, and the designation of the land by the user, the land The land information extraction process that extracts the land information of the designated land by referring to the information storage means,”  ¶ [0013]: “the map information extraction for extracting the three-dimensional map information of the designated land and its surroundings by referring to the map information storage means,”  ¶ [0014]: “A building information storage means that stores building information including the floor plan shape, the setting direction related to the direction set for the building, and the three-dimensional shape of the building, the above-mentioned predetermined land and its surrounding three-dimensional map, and land.”   ¶ [0014]: “Based on the designated information reception process that receives the designation of the land from the user terminal to the computer having the map information storage means that stores the map information configured by the direction, and the designation of the land by the user. The land information extraction process for extracting the land information of the designated land by referring to the land information storage means, and the designated land with reference to the building information storage means based on the extracted land information.”  ¶ [0014]: “the map information extraction that extracts the three-dimensional map information of the designated land and its surroundings by referring to the map information storage means, and the building information storage means.”   ¶ [0032]: “The map stored in the map information storage unit 1C includes a three-dimensional map as well as a two-dimensional map. A three-dimensional map is a map in which the individual lands and buildings that make up the map have a three-dimensional image, and a predetermined place can be observed three-dimensionally.”    ¶ [0046]: “the land information storage unit 1A and the map information storage unit 1C are referred to, and for the land specified by the user, map information of the neighborhood including the road facing the land is extracted, and further, on the land in the map.”   ¶ [0047]: “FIG. 10 shows a three-dimensional map of the land designated by the user and its surroundings. The map is extracted from the map information storage unit 1C.”     ¶ [0055]: “the extraction processing unit 11 extracts the land information of the land designated by the user from the land information storage unit 1A (S201).”   ¶ [0065]: “the extraction processing unit 11 extracts the land information of the land designated by the user from the land information storage unit 1A (S301). Further, the extraction processing unit 11 refers to the map information storage unit 1C, and extracts three-dimensional map information of the designated land and its surroundings(S302). Further, the extraction processing unit 11 refers to the building information storage unit 1B, and the building information including the three-dimensional shape of the building selected by the selection processing unit 13 is extracted (S303).“); 
	
 	(e.g., ¶ [0025]: “the shape of the land”) that fits on the selected property (e.g., ¶ [0009]: “the designated land”) (¶ [0009]: “land information storage means that store land information including the land shape of the land,”  ¶ [0009]: “the land information extraction processing means for extracting the land information of the designated land,”  ¶ [0013]: “land information storage means that stores land information including the land shape of the land,”  ¶ [0025]: “The land shape is information related to the shape of the land, and it is possible to grasp what kind of floor plan shape fits in the land shape.”  ¶ [0036]: “the first functional unit determines whether or not the building stored in the building information storage unit 1B has the building-side building conditions that match the land-side building conditions of the land specified by the user. to decide.   Here, for a predetermined building, information such as the building coverage ratio and floor area ratio determined for each land is compared with information such as the site area and building area for each building, and the restrictions such as the building coverage ratio and floor area ratio are not exceeded. , It is judged whether or not the building can be built on the designated land.”  ¶ [0037]: “the second functional unit is based on the floor plan shape of the building and the land shape of the land specified by the user, and for the building stored in the building information storage unit 1B, the land direction of the land specified by the user. It is judged whether or not it fits in the land specified by the user in the state where and the setting direction set in the building are matched.”   ¶ [0038]: “as shown in FIG. 6A or FIG. 7A, the floor plan shape of the building stored in the building information storage unit 1B is set with respect to the land shape of the land specified by the user.”  ¶ [0038]: “if the floor plan shape of the building fits in the land shape with the land direction of the land and the setting direction of the building matched, the building satisfies the search condition”;   ¶ [0041]: “as shown in FIG. 8A or FIG. 9A, the floor plan shape of the building stored in the building information storage unit 1B is set with respect to the land shape of the land specified by the user.”  ¶ [0041]: “if the floor plan shape of the building fits in the land shape while the road direction of the land and the road direction of the building are matched, the building satisfies the search condition”), 
	receive governmental property restriction information (e.g., ¶ [0024]: “land-side building condition includes matters that impose physical or legal restrictions or regulations when building a building on land”;  ¶ [0036]: “the restrictions such as the building coverage ratio and floor area ratio are not exceeded”) and apply available governmental property restriction information (e.g., ¶ [0024]: “matters that impose physical or legal restrictions or regulations when building a building on land”) to the largest polygon available (e.g., ¶ [0025]: “the shape of the land”) to establish a resultant polygon (¶ [0036]: “the site area and building area for each building”  ¶ [0028]: “comparing this building-side building condition with the land-side building condition of the land, it is possible to grasp whether or not the physical or legal restrictions can be cleared when building a predetermined building on a predetermined land.”   ¶ [0036]: “information such as the building coverage ratio and floor area ratio determined for each land is compared with information such as the site area and building area for each building, and the restrictions such as the building coverage ratio and floor area ratio are not exceeded”) (¶ [0013]: “determining whether or not the floor plan of the specified building fits in the land shape of the specified land in a state where the land direction of the specified land and the setting direction of the specified building are matched.”  ¶ [0023]: “The land information storage unit 1A is a storage unit that stores a plurality of land information related to the land owned by the user, the land sold to the user, and the like.  In this land information storage unit 1A, for example, as shown in FIG. 2, at least basic information, land-side building conditions, land shape, land direction, and approach road are provided for each land ID that can individually identify a land section.”  ¶ [0024]: “Basic information includes information such as land address and price.  The land-side building condition is information necessary for building a building on the land, and is composed of, for example, a site area, a building coverage ratio, a floor area ratio, and the like. This land-side building condition includes matters that impose physical or legal restrictions or regulations when building a building on land.”  ¶ [0028]: “By comparing this building-side building condition with the land-side building condition of the land, it is possible to grasp whether or not the physical or legal restrictions can be cleared when building a predetermined building on a predetermined land.”   ¶ [0036]: “the first functional unit determines whether or not the building stored in the building information storage unit 1B has the building-side building conditions that match the land-side building conditions of the land specified by the user. to decide.   Here, for a predetermined building, information such as the building coverage ratio and floor area ratio determined for each land is compared with information such as the site area and building area for each building, and the restrictions such as the building coverage ratio and floor area ratio are not exceeded. , It is judged whether or not the building can be built on the designated land.”   ¶ [0056]: “the first functional unit narrows down the buildings having the building-side building conditions that match the land-side building conditions of the land (S203). Here, the information such as the building coverage ratio and floor area ratio determined for each land is compared with the information such as the site area and building area of each building, and the designated land without exceeding the restrictions such as the building coverage ratio and floor area ratio.  Buildings that can be built are narrowed down.”);
 	locate the desired structure in a desired orientation within the resultant polygon (¶ [0009]: “the building information extraction means for extracting information related to the three-dimensional shape of a predetermined building from the buildings obtained as a search result, and on the three-dimensional map of the designated land and its surroundings,”  ¶ [0013]: “Then, among the buildings obtained as the search results, the building information extraction for extracting the information related to the three-dimensional shape of the predetermined building and the above-extracted predetermined on the three-dimensional map of the designated land and its surroundings.  The three-dimensional shape of the building is superimposed on the designated land, and the generation process of generating a three-dimensional image in which the setting direction and the land direction are matched,”  ¶ [0014]: “The generation process of superimposing the three-dimensional shape of the predetermined building on the designated land and generating a three-dimensional image in which the set direction and the land direction are matched,”  ¶ [0014]: “and it is determined whether or not the search process matches the land-side building conditions of the designated land with respect to the building-side building conditions of the building. In a state where the processing and the land direction of the designated land and the setting direction of the predetermined building are matched, it is determined whether or not the floor plan shape of the predetermined building fits in the land shape of the designated land.”  ¶ [0029]: “The set direction is information related to the north, south, east, and west directions set in the building, and is preset according to the direction from the center of the floor plan of the building. The set direction tolerance is information related to an angle that can be tilted or shifted with respect to the north, south, east, and west directions set in the building. That is, as shown in FIG. 4, the setting direction tolerance is an angle (permissible angle) that allows the setting direction of north, south, east, and west set for each building to be tilted with respect to the land direction related to north, south, east, and west of the land. When constructing a predetermined building on the land, the north, south, east, and west directions set on the building do not have to exactly match the actual north, south, east, and west directions, and deviations within a predetermined allowable angle are allowed.”  ¶ [0030]: “The road direction is information relating to the direction in which the building should face the road, and is preset according to the direction from the center of the floor plan of the building.  This road direction is actually determined by the position where the entrance is provided and the like. The road direction tolerance is information on the angle at which it is permissible to shift the direction of the road set in the building. That is, as shown in FIG. 5, the road direction tolerance is an angle (allowable angle) at which the road direction set for each building is allowed to be tilted with respect to the tangential direction on the land.”  ¶ [0048]: “when a plurality of buildings are selected, a stereoscopic image is generated for each building.  Further, the stereoscopic image is generated in a state where the tangential direction of the land and the direction of the land, and the road direction of the building and the set direction are matched. By changing the road direction and setting direction of the building within the allowable angle range, if the building fits in the land, the angle of the building is changed within the allowable angle range with respect to the land, and the land becomes A stereoscopic image of the building is generated.”  ¶ [0057]: “Then, for the narrowed-down building by the second functional unit, whether the floor plan shape of the building fits in the land shape in a state where the land direction of the land specified by the user and the setting direction of the building are matched. Whether or not it is determined (S204).  Furthermore, if the floor plan shape of the building does not fit in the land shape when the land direction of the land and the setting direction of the building are matched, the building is within the allowable angle range for the setting direction set for the building. By tilting, it is determined whether or not the floor plan shape of the building fits in the land shape (S205).”  ¶ [0064]: “When a predetermined number of buildings that match the search conditions are selected, the generation processing unit 14 displays the three-dimensional shape of the selected building on the three-dimensional map of the land designated by the user and its surroundings. A stereoscopic image superimposed on the top is generated (S105).”  ¶ [0065]: “The generation processing unit 14 superimposes the three-dimensional shape of the selected building on the designated land on the three-dimensional map of the land designated by the user and its surroundings (S304). At this time, the generation processing unit 14 determines the land tangential direction, the building road direction, the land land direction, and the building setting direction based on the land tangential direction and the land direction, and the building road direction and the setting direction. Match. In addition, regarding the floor shape of a predetermined building, if the setting direction and road direction of the building are tilted within the range of the setting direction tolerance and road direction tolerance, and the land shape of the specified land fits, the setting is made. Tilt the direction or direction of the building within the range of the direction tolerance and the road direction tolerance, and superimpose the three-dimensional shape of the building on the land so that the building fits on the land.”); and 
 	determine a three-dimensional graphical representation of the desired structure (e.g., ¶ [0046]: “the three-dimensional shape of the building selected”) scaled to fit the resultant polygon (NOTE: Although not explicitly stated, in order to properly represent the desired building as it would appear on the designated land, the three-dimensional shape of the building must be scaled to fit on the three-dimensional map of the land.) and graphically located on the three dimensional representation of the selected property (e.g., ¶ [0013]: “the three-dimensional map information of the designated land and its surroundings”)  (¶ [0009]: “generation processing means for generating a three-dimensional image in which the extracted three-dimensional shape of a predetermined building is superimposed on the designated land and the above-mentioned set direction and the above-mentioned land direction are matched,”  ¶ [0046]: “The generation processing unit 14 generates a three-dimensional image in which the three-dimensional shape of the building selected by the selection processing unit 13 is superimposed on the land on the three-dimensional map of the land designated by the user and its surroundings.”  ¶ [0013]: “the generation process of generating a three-dimensional image in which the setting direction and the land direction are matched,”  ¶ [0014]: “the building information extraction that extracts the information related to the three-dimensional shape of the predetermined building and the above-mentioned extraction on the three-dimensional map of the designated land and its surroundings are performed. The generation process of superimposing the three-dimensional shape of the predetermined building on the designated land and generating a three-dimensional image in which the set direction and the land direction are matched,”  ¶ [0046]: “The generation processing unit 14 generates a three-dimensional image in which the three-dimensional shape of the building selected by the selection processing unit 13 is superimposed on the land on the three-dimensional map of the land designated by the user and its surroundings.”  ¶ [0026]: “The building information storage unit 1B is a storage unit that stores a plurality of building information related to the building.  In the building information storage unit 1B, for example, as shown in FIG. 3, for each building ID that can identify each building individually, the basic information of the building, the building conditions on the building side, the floor plan shape, the setting direction, and the setting direction tolerance , Road direction, and road direction tolerance information are stored in association with each other.”  ¶ [0028]: “The building conditions on the building side are composed of information on the specifications of the building to be built according to the floor plan, such as the building area and the total floor area.”   ¶ [0047]: “When a building matching a predetermined condition is searched and selected by the search processing unit 12 and the selection processing unit 13, the building is superimposed on the land designated by the user on the map. FIG. 11 shows a three-dimensional image generated by this, and it is possible to easily imagine a state in which a building is superposed on the land specified by the user and the building is actually constructed on the land specified by the user.”  ¶ [0049]: “This stereoscopic image may be viewed from various angles based on the operation by the user on the user terminal 2.”  ¶ [0064]: “When a predetermined number of buildings that match the search conditions are selected, the generation processing unit 14 displays the three-dimensional shape of the selected building on the three-dimensional map of the land designated by the user and its surroundings. A stereoscopic image superimposed on the top is generated (S105).”  ¶ [0067]: “When a stereoscopic image is generated for all the selected buildings, the stereoscopic image is presented to the user terminal 2 as a building search result (S106).”  ¶ [0070]: “As a result, the user can grasp what kind of building can be built on the predetermined land by a concrete three-dimensional image.”);
 	wherein the central processing arrangement is further configured to transmit the three-dimensional graphical representation of the desired structure on the selected property to the transmission element (¶ [0009]: “For the generation processing means for generating a three-dimensional image in which the extracted three-dimensional shape of a predetermined building is superimposed on the designated land and the above-mentioned set direction and the above-mentioned land direction are matched, and the above-mentioned user terminal. The search means has a three-dimensional image transmitting means for transmitting the three-dimensional image as a search result, and whether or not the search means matches the land-side building conditions of the designated land with respect to the building-side building conditions of the building.”  ¶ [0013]: “proposing a building that can be built on a predetermined land, and is configured to be able to communicate with a user terminal used by the user via a network.”  ¶ [0013]: “The three-dimensional shape of the building is superimposed on the designated land, and the generation process of generating a three-dimensional image in which the setting direction and the land direction are matched, and the above-mentioned search result for the abovementioned user terminal. A process of executing a three-dimensional image transmission process for transmitting a three-dimensional image, and a process of determining whether or not the search process matches the land-side building conditions of the specified land with respect to the building-side building conditions of the building.”  ¶ [0050]: “The communication processing unit 15 can receive information related to land designation and transmit information related to a building that can be built on the designated land with the user terminal 2.”).
	Whereas, perhaps, KOICHI may not be entirely explicit as to, DUBOV nevertheless clearly teaches:
	convert the property indication from a first form (e.g., col. 5, line 6: “an address”) to a second form (e.g., col. 5, line 9: “geo-spatial coordinates”) (col. 5, lines 4-11: “The system 100 receives an input from a user designating a property identifier, such as an address into the user affordance 302. In response to receiving the property identifier, the system 300 retrieves from one or more data stores, shape data 112 (e.g., vector or raster data, geo-spatial coordinates, or other data that may be used to render a graphical shape) related to the property identifier.”); 
 	plot (col. 5, lines 14-16: “generates a graphical representation of the property boundary 304 (e.g., a polygonal boundary perimeter),”) the second form of the property indication (e.g., col. 5, lines 12-13: “Based on the retrieved zoning data and shape data 110, 112,” col. 5, lines 8-9: “shape data 112 (e.g., vector or raster data, geo-spatial coordinates,”) on a map (e.g., see FIGS. 3A, 3B, 4 and 5;  col. 5, lines 57-60: “After the system 100 determines the building envelope(s) 308, the system 100 displays the building envelope(s) 308 as one or more polygons placed within the property perimeter 304.”) (col. 5, lines 12-16: “Based on the retrieved zoning data and shape data 110, 112, via the building envelope determination module 106, the system 100 generates a graphical representation of the property boundary 304 (e.g., a polygonal boundary perimeter),”)
 and identify a largest polygon available (col. 5, lines 15-16: “a polygonal boundary perimeter) that fits on the selected property (col. 1, line 35: “selection of a property,”  col. 5, line 5: “input from a user designating a property identifier”) (col. 5, lines 12-16: “Based on the retrieved zoning data and shape data 110, 112, via the building envelope determination module 106, the system 100 generates a graphical representation of the property boundary 304 (e.g., a polygonal boundary perimeter),”), 
 	receive governmental property restriction information (col. 1, lines 35-36: “accessing zoning information based on the property.” col. 3, lines 13-15: “the system 100 retrieves zoning data based on the property identifier 220.”) and apply available governmental property restriction information (e.g., col. 5, lines 12-13: “Based on the retrieved zoning data and shape data 110, 112,”) to the largest polygon available (col. 5, lines 14-16: “the property boundary 304 (e.g., a polygonal boundary perimeter)”) to establish a resultant polygon (e.g., col. 3, lines 14-18: “Then based on the retrieved zoning data, via the building envelope determination module 106, the system 100 determines or generates building envelopes based on the zoning data 230.”  col. 5, lines 17-19: “building envelopes 308 (e.g., a polygonal building envelope perimeter).”  col. 6, lines 56-57: “the largest sized building envelope polygon”) (col. 3, lines 9-21: “Via the property determination module 104 the system 100 obtains property parcel information based on a received property identifier 210 via the user interface 134. In response to receiving the property identifier, the system 100 retrieves zoning data based on the property identifier 220. Then based on the retrieved zoning data, via the building envelope determination module 106, the system 100 determines or generates building envelopes based on the zoning data 230. The system 100 then displays via user interface 134 a graphic representation of building envelopes along with a perimeter of the property and the perimeters of other building footprints 240.”  col. 5, lines 12-19: “Based on the retrieved zoning data and shape data 110, 112, via the building envelope determination module 106, the system 100 generates a graphical representation of the property boundary 304 (e.g., a polygonal boundary perimeter), pre-existing footprints of the property 306 (e.g., a polygonal footprint perimeter), and one or more building envelopes 308 (e.g., a polygonal building envelope perimeter).”  col. 5, lines 40-51: “Based on the retrieved zoning data, via the building envelope determination module 106, the system 100 determines one or more building envelopes 308 for the available free space of the property on which a new structure may be added. In other words, the building envelope 308 represents the available free space of the property where a building structure may be added in compliance with zoning requirements as to the property. For example, the system 100 may calculate a building envelope 308 by evaluating the property's perimeter and excluding pre-existing footprints and minimum setbacks from each property line and pre-existing structures.”  col. 5, lines 57-60: “After the system 100 determines the building envelope(s) 308, the system 100 displays the building envelope(s) 308 as one or more polygons placed within the property perimeter 304.”); 
	Thus, in order to obtain a more versatile system having the cumulative planning and visualization features and/or functionalities of the systems taught by KOICHI and DUBOV, it would have been obvious to one of ordinary skill in the art to have modified the system taught by KOICHI to also include the planning and visualization features taught by DUBOV. 
 	KOICHI discloses “The land-side building condition is information necessary for building a building on the land, and is composed of, for example, a site area, a building coverage ratio, a floor area ratio, and the like. This land-side building condition includes matters that impose physical or legal restrictions or regulations when building a building on land.” (¶ [0024], emphasis added).   Although KOICHI may not explicitly disclose “the largest polygon available is determined based on boundaries and topographical contour depth differences in the selected property”, it would certainly be reasonable to argue that one of ordinary skill in the art would understand that the claimed topographical contour depth differentials (presumably meaning, e.g., the steepness of slopes of the terrain within the boundaries of the selected property) are included in the “matters that impose physical restrictions when building a building on land” disclosed by KOICHI. 
 	Nevertheless, whereas KOICHI and DUBOV may not be entirely explicit as to, BAUER clearly teaches: 
 	identify a largest polygon available (e.g., ¶ [0027]: “the boundaries of the lot parcels”; ¶ [0040]: “the lot boundaries”) that fits on the selected property (e.g.,  ¶ [0018]: “system 20 for dynamically determining lot-fit.”  ¶ [0026: “on a particular lot parcel.”  ¶ [0030]: “the selected lot parcel”) (¶ [0017]: “a homeowner or homebuilder, can choose design options for a baseline home and dynamically receive feedback on whether the home, as modified by the selected options, fits one or more lot parcels. The user can thereby make design decisions contemporaneously with lot parcel selection and fitting.”  ¶ [0020]: “The system, method, or program is operable to dynamically determine building fit on lot parcels.”  ¶ [0027]: “Next, at block 34, the as-modified footprint size for the selected baseline building design is compared to one or more permissible build envelopes of one or more lot parcels. This comparison may be performed by the processor 24, for example. In this regard, the lot parcel or parcels have corresponding digital lot files that are saved in the memory 28 and that contain the permissible build envelopes. As an example, the permissible build envelopes are defined by offsets from the boundaries of the lot parcels and are often regulated by community charter. Common offsets require 1) that the home be a particular distance from the front boundary at the road, 2) that the home be no closer than a set buffer distance to the side boundaries, and 3) that the home be at least a set distance from the back boundary. The permissible build envelopes may be designated by length (X) and width (Y) dimensions in the digital lot files.”), 
 	wherein the largest available polygon is determined based on both boundaries (¶ [0045]: “extracting elevation data of the elevations at points on the boundaries or contours of a particular lot parcel”) and topographical contour depth differentials in the selected property (e.g.,  ¶ [0040]: “elevation measurements between two points, which can be calculated from the topographical data” ¶ [0045]: “generate elevation and contour measurements,”  ¶ [0045]: “differences between the elevations can then be computed and the differences then used to render slopes between the elevation points. Such slopes can further be used to generate contour lines on the topography”;  ¶ [0050]: “It should also be noted that in a further example, the height or heights (Z) can be used as an additional factor in the determination of fit or non-fit, in addition to (X) and (Y) or in place of either (X) or (Y).”) (¶ [0040]: “Such distance data can be calculated from topographical data contained in the digital lot files that are saved in the memory 28. In addition to distance, the system can also provide elevation measurements between two points, which can be calculated from the topographical data in the digital lot files that are saved in the memory 28. For instance, the elevation change between the two points may be displayed on the graphic.”   ¶ [0044]: “For example, elevation data is extracted from one or more of the digital lot files. One or more lot topographies is then generated for the “one or more lot parcels based on the elevation data.”  ¶ [0045]: “The generation of a lot topography based on the elevation data may include extracting elevation data of the elevations at points on the boundaries or contours of a particular lot parcel. The elevation data is from cite surveys that generate elevation and contour measurements, and such data is then included in the site plan and, ultimately, in the digital lot file. The differences between the elevations can then be computed and the differences then used to render slopes between the elevation points. Such slopes can further be used to generate contour lines on the topography and depict a realistic view of the topography of one or more of the lot parcels.”  ¶ [0047]: “The 3-dimensional rendering of the selected baseline building design with the selected building modification options on the lot topography thereby also permits the user to visually identify potential issues related to topographical fit. For example, as shown in FIG. 11, the rendering may show that the back corner of the building 50 cantilevered over the ground (G), as depicted at 52, because of a steep elevation change at that location, in which case the user can move the building on the envelope or select a different building that avoids the issue.”  ¶ [0050]: “It should also be noted that in a further example, the height or heights (Z) can be used as an additional factor in the determination of fit or non-fit, in addition to (X) and (Y) or in place of either (X) or (Y). For example, at periodic points around the perimeter of the selected baseline building design and building modification options the elevation of the lowest floor (e.g., first floor or basement) may be determined using the methodology as described above for point P1. If, at any point, the selected baseline building design and building modification options is off the ground, a non-fit is generated. If all points are on the ground or below ground, a fit is generated. The additional factor of using the height or height (Z) to determine fit may be provided as an option in the software, system, or method and may be toggled on/off by the user.”);
 	Thus, in order to obtain a more versatile system having the cumulative features and/or functionalities of the systems taught by KOICHI, DUBOV and BAUER, it would have been obvious to one of ordinary skill in the art to have modified the system taught by the combination of KOICHI and DUBOV to also include determining the largest available polygon that fits on the selected based on both boundaries and topographical contour depth differentials in the selected property, as taught by BAUER.
	Regarding claim 16 (depends on claim 15), DUBOV further teaches:
 	the first form is a physical street address (e.g., col. 5, line 6: “an address”) and the second form is a latitude and longitude corresponding to the physical street address (e.g., col. 5, line 9: “geo-spatial coordinates”) (col. 5, lines 4-11: “The system 100 receives an input from a user designating a property identifier, such as an address into the user affordance 302. In response to receiving the property identifier, the system 300 retrieves from one or more data stores, shape data 112 (e.g., vector or raster data, geo-spatial coordinates, or other data that may be used to render a graphical shape) related to the property identifier.”).
	Regarding claim 17 (depends on claim 15), KOICHI and DUBOV both disclose:
	the user selects the desired structure from a fixed plurality of available structures (¶ [0010] of KOICHI: “it further has a selection means for selecting a predetermined number of buildings having a high priority from the buildings obtained as the search result based on a predetermined priority,”  ¶ [0013] of KOICHI: “proposing a building that can be built on a predetermined land, and is configured to be able to communicate with a user terminal used by the user via a network.”  ¶ [0045] of KOICHI: “The selection processing unit 13 executes a process of selecting a predetermined number of buildings having a high priority from the buildings obtained as a result of the search by the search processing unit 12 based on a predetermined priority.”  ¶ [0067]: “When a stereoscopic image is generated for all the selected buildings, the stereoscopic image is presented to the user terminal 2 as a building search result.”  ¶ [0067]: “FIG. 17 shows an example of the screen on the user terminal 2 at this time.  This screen example shows a case where three buildings are selected by the selection processing unit 13 as buildings that can be built on the designated land, and each of the three buildings selected according to a predetermined priority is the land.  It is displayed in a list as three-dimensional images 101, 102, and 103 arranged above.   The stereoscopic images 101, 102, and 103 shown in a list can be displayed in a large size in the enlarged display field 104 by selecting any of them. In the example of FIG. 17, the case where the stereoscopic image 101 is enlarged and displayed in the enlarged display field 104 is shown, and it can be seen that the stereoscopic image 101 shown in the list is selected by the dotted line displaying.”  col. 5, line 62 – col. 6, line 19 of DUBOV: “The system 100 allows for various modes of selecting or automatically suggesting suitable building layouts for the property. A suitable building layout is model representing a 3D printed structure that may be printed and installed on the property in an available building envelope. A suitable building layout is graphically represented in the user interface 300 by a suitable building footprint 310. The suitable building footprint is a proposed footprint of a new structure. A suitable building footprint corresponds to the size and the location on the property where the new 3D printed building structure is to be installed or placed.  In one embodiment, the system 100 predetermines a set of building layouts that would fit within the building envelope 308. For example, the system 100, via the layout selection module 108, displays, via the user interface 300, a list of suitable building layouts 312 that would fit within the predetermined building envelope 308. In this example, three different suitable building layouts (e.g., a Mighty Studio, Duplex side-by-side, and Duplex Mirrored) have been determined to fit within the building envelope 308. The user interface 300 may receive a user selection of one of the suitable building layouts from the list 312. In response to receipt of the selection, the system 100 displays a suitable building footprint 310 corresponding to the selected suitable building layout from the list 312.”).
	Regarding claim 19 (depends on claim 15), KOICHI discloses that locating the structure in the desired orientation within the resultant polygon comprises:
	positioning a front (¶ [0030]: “the position where the entrance is provided”) of the desired structure toward an adjacent street (¶ [0030]: “The road direction is information relating to the direction in which the building should face the road, and is preset according to the direction from the center of the floor plan of the building. This road direction is actually determined by the position where the entrance is provided and the like.”  ¶ [0037]: “the second functional unit is based on the floor plan shape of the building and the land shape of the land specified by the user, and for the building stored in the building information storage unit 1B, the land direction of the land specified by the user. It is judged whether or not it fits in the land specified by the user in the state where and the setting direction set in the building are matched.”  ¶ [0040]: “In addition, the third functional unit determines whether or not the building stored in the building information storage unit 1B fits in the land in a state where the road direction of the land specified by the user and the road direction of the building match.”   ¶ [0040]: “This third functional unit can further determine whether or not the building fits in a state where the road direction of the building is tilted within an acceptable angle range when determining whether or not the building fits on the land.”   ¶ [0048]: “Further, the stereoscopic image is generated in a state where the tangential direction of the land and the direction of the land, and the road direction of the building and the set direction are matched. By changing the road direction and setting direction of the building within the allowable angle range, if the building fits in the land, the angle of the building is changed within the allowable angle range with respect to the land, and the land becomes A stereoscopic image of the building is generated.” ¶ [0059]: “Then, for the narrowed-down building by the third functional unit, whether the floor plan shape of the building fits in the land shape in a state where the road direction of the land specified by the user and the road direction of the building match. Whether or not it is determined (S207).  Furthermore, if the floor plan shape of the building does not fit in the land shape when the road direction of the land and the road direction of the building are matched, the road direction of the building is tilted within the allowable angle range. , It is determined whether or not the floor plan shape of the building fits in the land shape (S208).”).
	Regarding claim 20 (depends on claim 15), KOICHI discloses that locating the desired structure in the desired orientation within the resultant polygon comprises: 
 	rotating the desired structure and deeming the desired structure acceptable when rotation of the desired structure in the resultant polygon results in no portions of the desired structure falling outside the resultant polygon (¶ [0037]: “This second functional unit can further determine whether or not the building fits in a state where the setting direction of the building is tilted within an acceptable angle range when determining whether or not the building fits on the land.”   ¶ [0038]: “as shown in FIG. 6A or FIG. 7A, the floor plan shape of the building stored in the building information storage unit 1B is set with respect to the land shape of the land specified by the user.”  ¶ [0038]: “if the floor plan shape of the building fits in the land shape with the land direction of the land and the setting direction of the building matched, the building satisfies the search condition in the processing by the second functional unit.”   ¶ [0039]: “On the other hand, when the floor plan shape of the building does not fit in the land shape when the land direction of the land and the setting direction of the building are matched, it is further shown in FIG. 6 (b) or FIG. 7 (b). As described above, it is determined whether or not the floor plan shape of the building fits in the land shape in a state where the setting direction is tilted within the allowable angle range.  As a result, when the floor plan shape of the building fits into the land shape as shown in FIG. 7B, the building is treated as satisfying the search condition in the processing by the second functional unit. On the other hand, as shown in FIG. 6B, if the floor plan shape of the building still does not fit in the land shape, the building is treated as not satisfying the search condition.”  ¶ [0042]: “On the other hand, when the floor plan shape of the building does not fit into the land shape when the road direction of the land and the road direction of the building are matched, it is further shown in FIG. 8 (b) or FIG. 9 (b). As described above, it is determined whether or not the floor plan shape of the building fits in the land shape in a state where the road direction of the building is tilted within the allowable angle range.  As a result, when the floor plan shape of the building fits into the land shape as shown in FIG. 9B, the building is treated as satisfying the search condition in the processing by the third functional unit. On the other hand, as shown in FIG. 8B, if the floor plan shape of the building still does not fit in the land shape, the building is treated as not satisfying the search condition.”).
	Regarding claim 8, claim 8 is directed to the method implemented by the system of claim 15 and, as such, is rejected for the same reasons applied above in the rejection of claim 15.
	Regarding claim 9 (depends on claim 8), claim 9 is directed to the method implemented by the system of claim 16 and, as such, is rejected for the same reasons applied above in the rejection of claim 16.
	Regarding claim 10 (depends on claim 8), claim 10 is directed to the method implemented by the system of claim 17 and, as such, is rejected for the same reasons applied above in the rejection of claim 17.	
	Regarding claim 12 (depends on claim 8), claim 12 is directed to the method implemented by the system of claim 19 and, as such, is rejected for the same reasons applied above in the rejection of claim 19.	
	Regarding claim 13 (depends on claim 8), claim 13 is directed to the method implemented by the system of claim 20 and, as such, is rejected for the same reasons applied above in the rejection of claim 20.	
	Regarding claim 14 (depends on claim 8), neither KOICHI nor DUBOV expressly discloses: the transmitting occurs within one minute after receiving.
 	However, it would have been obvious to a person of ordinary skill in the art, as a common design choice, to implement the system taught by the combination of KOICHI and DUBOV using computers having a high speed processors and transmitting and receiving data over a highspeed broadband communication network (e.g., such as broadband internet connection) so as to obtain near instantaneous (i.e., real time) response times whereby the transmitting occurs with one minute after receiving, as is commonly expected by the public in general.  
 	Therefore, it would have been obvious to one of ordinary skill in this art to implement the system taught by the combination of KOICHI and DUBOV using computers having a high-speed processors transmitting and receiving data over a highspeed broadband communication network so as to obtain real time response times, whereby the transmitting occurs with one minute after receiving as specified in claim 14.
Allowable Subject Matter
 	Claims 3, 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments 
 	Applicant's arguments filed September 20, 2022, with respect to independent claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
 	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on Monday-Friday, 10:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON, can be reached at 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675                                                                                                                                                                                                        
/VINCENT PEREN/
Examiner, Art Unit 2675